MEMORANDUM **
Maria Fernandez appeals the district court’s grant of summary judgment in favor of the Secretary of Homeland Security on her discrimination claim under § 501 of the Rehabilitation Act, 29 U.S.C. § 791. We affirm.
We assume, without deciding, that Fernandez has identified sufficient facts to survive summary judgment on whether she was “disabled” within the meaning of the Act and whether she was qualified to perform the essential functions of her position. Fernandez has not, however, produced sufficient evidence to raise a genuine issue of material fact as to whether the INS’s non-diseriminatory explanation for her termination — her inability to submit cases in a timely fashion — was pretextual.
In discrimination claims, pretext can be established by demonstrating that “a discriminatory reason more likely motivated the employer or ... that the employer’s proffered explanation is unworthy of credence.” Snead v. Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080, 1093-94 (9th Cir.2001) (citation omitted). It is undisputed that Fernandez’s case backlog accrued before she experienced any problems with her hands and wrists. Furthermore, INS officials identified this backlog as problematic in an email on February 9 and during a performance review on February 11, both of which occurred before they were informed of Fernandez’s asserted disability in a February 12, 1999, doctor’s note. There is nothing in the record to connect the INS’s proffered reason for terminating Fernandez to her asserted disability nor anything to discredit its legitimacy.
Fernandez has also failed to establish a genuine issue of material fact on whether the INS reasonably accommodated her carpal tunnel syndrome. It is undisputed that the INS acceded to all directives by Fernandez’s physicians; she was placed on “light duty” and her workstation was evaluated by an ergonomic specialist.
Finally, we find no reversible error in the district court’s evidentiary rulings.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.